FREEDMAN, P. J.
The pleadings in this action were oral; plaintiff complaining for personal injuries. The appellant’s attorney claims that the judgment of the lower court is based upon the fact that the plaintiff at first, upon his cross-examination, testified that he did not sign a certain written statement, and that the court for that reason discredited his whole testimony. This does not so .appear. There is nothing from which the court can say upon what ground he rendered "judgment in favor of the defendant. There was sufficient testimony offered on the part of the defendant from which_ the court might have found that the plaintiff sustained no injuries whatever. The only questions at issue were those of fact, and there was a conflict of testimony upon such questions. Judgment affirmed, with costs. All concur.